Citation Nr: 1525302	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-45 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho, that denied the benefit sought on appeal.

In November 2011, the Veteran appeared at a Board hearing via video conference with the Veteran sitting at the local RO, and the undersigned sitting at the Board's Central Office in Washington, DC.  A copy of the transcript is in the claims file and has been reviewed.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

In February 2013, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.



FINDINGS OF FACT

1.  The AMC completed the additional development directed in the February 2013 Board remand.

2.  A skin disorder, to include dermatitis/eczema, is not causally connected to a disease or injury incurred in active service.



CONCLUSION OF LAW

The requirements for entitlement to service connection for a skin disorder, including dermatitis/eczema, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a March 2009 RO letter provided the Veteran fully time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STR) and VA treatment records are in the claims file.  The Board remanded so an examination could be conducted, and an adequate examination report is in the claims file.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

There was substantial compliance with the Board's remand.  In accordance with the remand instructions, the Veteran was afforded a VA examination.  The examiner provided the requested review and opinions.  Although he did not specifically reference literature submitted by the Veteran, he acknowledged the gist of that literature by acknowledging the role that chemical exposures could play in causing eczema.  The agency of original jurisdiction, reviewed the examination report and provided a supplemental statement of the case.

In sum, there is no evidence of any additional notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313  (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that his skin disorder, variously diagnosed as atopic dermatitis and atopic eczema, is a result of his in-service work with diesel fuel without gloves or other protection.  He testified that he once sought treatment in service and was prescribed a cream. STR, however, do not include findings related to a skin disease. The Veteran did note a history of boils on his Report of Medical History at service separation, but he reported that this occurred when he was age 10.  The November 1970 Report Of Medical Examination For Separation reflects the skin was assessed as normal.  

In an October 2009 statement, the Veteran asserted that he had experienced skin symptoms since the date of his separation from active service.  He testified at the hearing that his symptoms had their onset approximately 30 years prior to the hearing, see Transcript, p. 6, which would have been 1981.  

He submitted general literature on skin rashes that reported that health problems from solvents, including diesel fuel, could have a delayed onset following exposure.

Three of the Veteran's co-workers submitted statements to the effect that they had observed the Veteran's skin problems.  One co-worker reported that the condition had been present since 1989, when they first met.  The other co-workers reported having known the Veteran "for years," and being aware of his skin symptoms.

As noted earlier, there are no entries in the STR that confirm the Veteran's report that he in fact once sought treatment in service for a skin disorder.  The Board acknowledges the fact that a lay report may not be summarily rejected because there is no contemporaneous medical documentation of the event.   Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, the Veteran is fully competent to attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Although the Veteran testified that he sought treatment on one occasion during his active service, on his November 1970 Report of Medical History for his exit examination, he denied any prior history of skin problems other than the boil at age 10.  The Report of Medical Examination for Separation of the same date reflects that his skin was assessed as normal.  Hence, there was no contemporaneous indication of a skin disease or disability at the time he separated from active service.  

In his initial claim for VA benefits in December 1970, the Veteran did not mention a skin condition.  At a VA general medical examination in February 1971, the skin was normal.  The Veteran apparently reported no history of skin symptoms other than the removal of chest nodules.

The initial contemporaneous report of a skin condition was in an April 1993 private treatment record showing that the Veteran had recurrent atopic dermatitis.  Little history was recorded, but it was noted that the Veteran had been seen approximately a year earlier.  No in-service history was reported.

The April 2013 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's reported history as well as relevant entries in his medical records.  The earliest entry noted by the examiner was the April 1993 entry.  The examiner also noted an undated occupational questionnaire wherein the Veteran reported that he cleaned parts, painted homes and equipment, and had welded off and on for 18 years.  He reported further that he operated steam cleaning equipment.  He noted previous employment as a mechanic, welder, and painter.

As concerns his asserted in-service exposure, the Veteran told the examiner that he worked in the motor pool while in Vietnam with the Army for 14 months.  He stated he cleaned parts daily with a solvent in a bin, and that caused his fingernails to fall off after about eight months.  Thereafter he was prohibited from working with that "solvent."  He was unsure what the solvent or liquid material was.  During that same eight-month period, he used aviation or diesel fuel to clean things up. After the eight months, he drove a jeep and was a gunner.  He then worked only on tires.  His nails grew back, and he did not recall any skin problems at that time.  The Veteran also mentioned that his history of lipomas and gynecomastia began
while in service.  He stated that, 8 to 10 years after leaving active service, he started getting pruritic skin with oozing, erythema to his arms, legs and hands.  He first saw a dermatologist in the early 1990s.  He did not recall what he was diagnosed with, but he was given tar soaks and creams.  He stated that he started using Triamcinolone Acetonide Cream 0.1% sometime between 2004 and 2006, which kept the rash under control.  The Veteran reported that he applied the cream 15 to 18 times a month.

The examination report reflects that the Veteran went to welding school in 1970.  Afterwards, from 1972 to 1974, he was engaged in long-term employment that involved painting heavy mining equipment with pressurized pain.  He wore protective gear while performing that work.  The Veteran did not notice any skin problems while performing that work.  From 1974 to 1988, the Veteran did welding on teeth, buckets, and heavy equipment.  To do that work, he used 7018 welding
rods, a MIG machine using 211 wire, and ventilation was via an upward directed duct.  Some of the equipment work was done outside.

The examiner diagnosed the Veteran's current skin disorder as atopic dermatitis.  Based the Veteran's reported history, the review of the claims file, and the physical examination of the Veteran, the examiner opined that there was not at least a 50-percent probability that the Veteran's current skin disorder is causally connected to his active service.  The examiner's rationale was that, the Veteran's initial presentation did not involve areas of skin other than his hands, and he did not manifest an eczematous rash during the period of exposure while in service through eight or more years after the in-service exposure.  The examiner noted further that the Veteran developed his recurrent and nearly perpetual rash after several years of painting and welding.  The examiner noted further that welding involved the use of fluxes that may contain fluorides that could evoke a rash, and of metals that could lead to sensitization and cause dermatitis when exposed to even very minute amounts of the inciting material (e.g., touching a door knob containing chrome or nickel.  Even brief welding on chrome containing materials or materials with residual paint containing chrome or other sensitizing metals could potentiate such a reaction.

The examiner noted that patch testing for sensitizing materials and then meticulous removal of exposure to any sensitizing material could take months and was beyond the scope of the requested assessment.  Further, the examiner noted, such testing was inappropriate, as the noted potential exposures did not take place while in service.  While it was possible the Veteran was not experiencing an allergy mediated eczema, the timeline of his history suggested that the etiology of the eczema is probably due to factors other than the solvent s, detergents, or fuels exposures experienced while in service.

As set forth above, the examiner conducted a full review of the claims file, recorded and considered the Veteran's reported history, and provided a rationale for his nexus opinion.  In fact, the examiner provided a comprehensive rationale.  Thus, the Board finds the examination and proffered opinion are extremely probative.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

Although the Veteran has at times reported that skin symptoms had been present ever since service, the Veteran has not been consistent in reporting this history.  His contemporaneous statements and the separation and initial VA examination show that he was not experiencing a skin condition.  His reports of symptoms dating from service are; therefore, not deemed credible.

The Board notes the Veteran's opinion that his skin disorder is causally connected to active service.  While the Veteran is competent to report skin symptoms, he would not be competent to say that those symptoms (especially symptoms noted long after service) were caused by specific in-service chemical exposures.  This is beyond the training and experience of a lay person.  See 38 C.F.R. § 3.159(a)(1); see also Jandreau, 492 F. 3d 1372.  There is no evidence that the Veteran has medical training.  Hence, his personal opinion is of little probative value.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, reasonable doubt does not arise.  38 U.S.C.A. § 5107(b); see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a skin disorder, including dermatitis/eczema, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


